July 18, 1978

78-39

MEMORANDUM OPINION FOR THE SOLICITOR,
DEPARTMENT OF THE INTERIOR
Antilobbying Laws (18 U.S.C. § 1913, Public Law
95-465, 92 Stat. 1291)— Department of the Interior

This is in response to your request that we consider the effect of 18 U.S.C.
§ 1913 and several appropriation act riders on various materials prepared by the
Department of the Interior for public release in connection with proposed
legislation.
This Department has long taken the position that the purpose of 18 U.S.C.
§ 1913, as revealed in its legislative history, is to restrict the use of appropriated
funds for a campaign of telephone calls, telegrams, letters, or other dissemina­
tions particularly directed at members of the public urging the recipients to
contact Members of Congress about pending legislative matters. Section 1913
has not been construed by this Department to sweep more broadly than this
evident legislative purpose so as to preclude the President or executive branch
agencies from informing the public about programs and policies of the
administration, including those that touch on legislative matters. This interpre­
tation of § 1913, drawn from its legislative history, is consistent with rules of
construction applicable to criminal statutes generally. Moreover, it respects the
First Amendment right of the public to receive information about administra­
tion programs and the President’s constitutionally based role in the legislative
process.
Section 304 of the Interior Department Appropriation Act (Pub. L. No.
95-465, 92 Stat. 1291) by its terms appears to incorporate the substance of
§ 1913 and should presumably be interpreted in the same manner as that
provision. Our interpretation of provisions such as that in § 607(a) of the
Treasury, Postal Service, and General Government Appropriation Act of 1979
(Pub. L. No. 95-465, 92 Stat. 1001), which largely conforms to interpretations
by the Comptroller General, have been based on similar considerations as those
identified above in connection with 18 U.S.C. § 1913.
Your Department’s press releases that merely disclose information that
officials of your Department have given congressional testimony, made public
speeches, or explained the administration’s legislative proposals, but do not call
160

for the reader to contact the Congress, do not raise questions under the relevant
statutory provisions. In any event, normal distribution of releases to the press,
whose members may then independently determine whether to publish material
contained in the releases, are qualitatively different than broad disseminations
made directly by the Government to individual members of the public.
The Secretary’s statement included in a series of columns in local newspa­
pers, touching on nonlegislative issues, appears to be a legitimate explanation
of the Department’s position on major issues of public importance. It does not
raise a question under the relevant statutory provisions, nor do newsletters
addressed to persons who had asked to be on a mailing list, containing a
straightforward explanation of issues of concern to the Department but making
no suggestion that the reader contact Congress.
John M . H

arm on

Assistant Attorney General
Office o f Legal Counsel

161